Citation Nr: 1402008	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  08-12 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for bilateral cataracts as secondary to service-connected hypertension. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active service from May 2002 to September 2002 in the United States Air Force, in support of Operation Enduring Freedom.  The Veteran also served in the Wyoming Army and Air National Guards, as well as the Army Reserve, with verified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), from 1970 to 2004.  The Veteran also had active service during a two-week period of ACDUTRA June 1975 in which a service-connected disability was previously established.  See 38 U.S.C. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a).  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

In November 2010, the Veteran presented testimony at a Board videoconference hearing before a Veterans Law Judge who has since retired from the Board.  In a September 2012 letter, the Veteran was offered another hearing before a different Veterans Law Judge who would ultimately decide this appeal.  In November 2012, the Veteran responded that he wanted a new hearing with a different Veterans Law Judge.  See generally 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013) (the Board member who conducts the hearing will participate in making the final determination of the claim).  In June 2013, the Veteran presented testimony at a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  Transcripts of both hearings are associated with the claims folder.

The Board notes that the issue on appeal is limited to secondary service connection.  All theories of entitlement, direct and secondary, must be considered by the Board if raised by the evidence of record, applying all relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  However, claims which have no support in the record need not be considered by the Board, as the Board is not obligated to consider "all possible" substantive theories of recovery.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  In this respect, the Veteran has not asserted, and the evidence has not raised, the issue of service connection for bilateral cataracts on a direct basis.  In this regard, National Guard records dated from 1970 to 2001 and active duty STRs dated from May 2002 to September 2002 are negative for any complaint, treatment, or diagnosis of bilateral cataracts.  Post-service, the first lay or medical evidence of bilateral cataracts is from December 2003, over a year after the Veteran's period of active duty.  There is also no other suggestion of a nexus between the current bilateral cataracts and his period of active duty service.  Accordingly, the Board will only address the theory of secondary service connection.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveal recent rating decisions and supplemental statements of the case (SSOCs), which were reviewed by the Board.  


FINDING OF FACT

The Veteran's bilateral cataracts are not proximately due to, the result of, or aggravated by his service-connected hypertension. 


CONCLUSION OF LAW

Secondary service connection for bilateral cataracts is not established.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the VA's duties to notify and assist.  38 U.S.C.A. § 5100 et seq.; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in June 2006, May 2010, November 2011, and September 2013.  Those letters effectively satisfied the notification requirements consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate the secondary service connection issue; (2) informing him about the information and evidence the VA would seek to provide; (3) and informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Furthermore, the June 2006 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  In the present case, for the bilateral cataracts issue, the RO issued all required VCAA notice prior to the October 2006 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120. Thus, there is no timing error.   

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), National Guard and Army Reserve records, VA examinations, VA treatment records, Social Security Administration (SSA) disability records, and certain private treatment records.  The Veteran has submitted personal statements, argument from his representative, hearing testimony, and private medical evidence.  A review of the Virtual VA paperless claims processing system reveals additional, pertinent VA treatment records dated from 2009 to 2013.  These records are not present in the paper claims folder; in the November 2013 SSOC, however, the RO indicated that it had reviewed these records in the Virtual VA system.  Thus, there is no prejudice to the Veteran if the Board considers this evidence.  See 38 C.F.R. §§ 19.31(b), 19.37(a) (2013); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).   

The Veteran was also provided September 2006, July 2009, and March 2012 VA medical opinions addressing the etiology of his bilateral cataract disorder on a secondary basis.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  When considered together, these VA opinions were thorough, supported by an explanation, based on a review of the claims folder, and supported by clinical evidence of record as well as medical treatise evidence.  There is no basis to secure any further medical opinions.  

With regard to the November 2010 and June 2013 videoconference hearings, in Bryant v. Shinseki, 23 Vet App 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At both hearings, the undersigned Acting Veterans Law Judge and the retired Veterans Law Judge outlined the secondary service connection issue on appeal and engaged in a colloquy as to substantiation of that claim.  The issue of secondary service connection was discussed in detail.  The Veteran also explained why he believed his secondary service connection claim for bilateral cataracts should be granted.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the Board's hearings.  In short, the videoconference hearings were legally sufficient.

At the 2013 videoconference hearing, the Veteran and his representative noted that lay statements had been submitted in May 2013.  Additionally, at the May 2013 Decision Review Officer Informal Conference, the Veteran noted he submitted lay statements.  At the behest of a Board remand, the RO contacted the Veteran by way of a September 2013 letter asking that he resubmit this purported lay evidence.  The Veteran failed to respond.  Neither the claims file nor the electronic claims file contains any such lay statements.  There is no further basis to secure them.  The duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Finally, the RO/AMC substantially complied with the Board's September 2011 and September 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Specifically, pursuant to the remands, the RO/AMC verified the Veteran's periods of active duty, ACDUTRA, and INACDUTRA service in the National Guard and Army Reserve; afforded the Veteran an additional March 2012 VA medical opinion addressing the etiology of the bilateral cataracts issue; and contacted the Veteran by way of a September 2013 letter asking that he submit lay evidence.  In short, the RO/AMC has substantially complied with the Board's instructions and Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Laws and Regulations for Secondary Service Connection

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The Veteran contends that he has bilateral cataracts that are either caused or aggravated by his service-connected hypertension.  He asserts his cataracts first developed post-service in December 2003, after his period of active duty in 2002, because National Guard medical personnel allowed his high blood pressure to remain untreated and uncontrolled for over a year.  He says there is a medical relationship between hypertension and the subsequent development of cataracts.  Beginning in 2004, the Veteran has had multiple surgeries for his cataracts.  The Veteran is service-connected for hypertension.  

The first and most fundamental requirement for any service-connection claim, either on a direct or secondary basis, is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Here, VA medical records and VA opinions reveal a current diagnosis of bilateral cataracts and document multiple surgeries for cataracts.  Thus, the evidence clearly reveals a current bilateral cataracts disability. 

As hypertension is a service-connected disability, the only issue for resolution is whether hypertension caused or aggravated the cataracts.  With regard to that issue, the evidence in the claims folder contains favorable and unfavorable medical evidence and opinions. The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).
      
As to the unfavorable evidence against secondary service connection, in a September 2006 VA medical opinion, a physician assessed that, based on a review of the claims folder, and the most recent medical studies evaluating the risk of cataracts for those with high blood pressure, it is "not at least as likely as not" that the Veteran's cataracts, which were diagnosed in December 2003, are causally related to his service-connected hypertension.  The physician cited a February 2001 medical treatise study called "A Prospective Study of Blood Pressure and Risk of Cataract in Men."  This study acknowledged that cataracts are the leading cause of blindness worldwide.  Blood pressure has been identified as a risk factor in some, but not all, previous studies.  This particular study aimed to test prospectively the hypothesis that high blood pressure increases the risk of age-related cataract.  In models adjusting for age and randomized treatment assignment, there was a significant relationship of SBP (systolic blood pressure), but not DBP (diastolic blood pressure]), hypertension, or antihypertensive medications with incident cataract.  The physician emphasized that the study concluded that "[o]verall, these data suggest that the relationship of blood pressure with cataract is not strong, and is subject to confounding by other risk factors.  The modest magnitude of the association with SBP and lack of significant relationships with and hypertension may suggest a non-causal relationship of blood pressure with cataract."

In a July 2009 opinion, Dr. G.G., a VA Doctor of Optometry, also discussed the February 2001 medical treatise article, and opined that "one cannot state more likely than not" that the Veteran's cataracts are related to or aggravated by his high blood pressure.  It was unclear if this opinion was provided upon a review of the claims file.  In a March 2012 addendum opinion, Dr. G.G. discussed the history of the Veteran's development of cataracts and explained that there are three types of cataracts associated with the aging eye: 1) nuclear sclerosis, 2) cortical cataracts and 3) posterior subcapsular cataracts.  The Veteran was diagnosed pre-operatively with nuclear sclerosis.  Nuclear sclerosis is related to oxidative changes to the lens with the major risk factors being age and smoking.  Dr. G.G. commented that in his research, the only mention of a link that he found between hypertension and cataracts was with cortical cataracts and there was a correlation, but not causation.  In any event, the Veteran was not diagnosed with cortical cataracts.  Dr. G.G. discussed that "[t]he Academy of Ophthalmology Preferred Practice Patterns" entitled "Cataract in the Adult Eye" lists hypertension as an associated risk factor in cortical cataracts, but not for nuclear sclerosis, which the Veteran has.  Dr. G.G. concluded that with the above information, while there is possibly weak correlation between hypertension and cataracts, it does not rise to the standard of "more likely than not."  Although Dr. G.G. stated that a review of the VA notes doesn't reveal professional assessments that the hypertension caused cataracts, there were two statements in the file indicating that hypertension did cause the Veteran's cataracts.  But Dr. G.G.'s other statements indicate that he was aware of relevant facts in the file: the type of the Veteran's cataracts, the onset of his cataracts, and his surgeries.  Additionally, Dr. GG reviewed medical literature in support of his findings and provided clear rationale.  Additionally, the Board finds that the positive statements in the file are not assigned significant weight as they are speculative and without rationale. 

Taken together, these VA opinions of record were thorough, supported by an explanation, based on a review of the claims folder, and supported by the evidence of record, including medical treatise evidence.  Medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  Moreover, the VA opinions were adequate as they addressed both the causation and aggravation facets of the secondary service connection claims.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  Thus, with regard to secondary service connection, the Board finds there is probative evidence of record against service-connected hypertension causing or aggravating current bilateral cataracts.  38 C.F.R. § 3.310(a), (b); Allen, 7 Vet. App. at 448; Tobin, 2 Vet. App. at 39.  

As to the favorable evidence in support of secondary service connection, in a December 2005 VA medical service progress note, a VA nurse practitioner remarked that she advised the Veteran that "hypertension and elevated blood sugars can affect his vision."  Salt and carbohydrates from potato chips the Veteran eats "could be raising blood pressure and blood sugar causing his visual symptoms."  The VA nurse practitioner did not discuss his specific cataract type or cite medical treatise information in support of her statements.  She also employed speculative language in her statements.  In this regard, an equivocal medical opinion may still be competent, and cannot be considered "non-evidence."  Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008).  However, a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  See generally Bloom v. West, 12 Vet. App. 185 (1999).  The use of the term "could," without other rationale or supporting data, is speculative and without rationale, the opinion is not assigned any weight.  Id.  
   
In a May 2006 VA medical opinion, the Chief of Surgery at a VAMC, based on an examination of the Veteran, a review of the literature, and her professional experience, opined "it is at least as likely as not" that the Veteran's cataracts are caused by his hypertension.  However, she failed to provide a specific discussion or rationale for her opinion and again, did not distinguish between the different types of cataracts.  The probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  A bare conclusion, even one reached by a qualified health care professional, is not probative without a factual predicate in the record and a thorough rationale or analysis that the Board can evaluate.  Miller v. West, 11 Vet. App. 18, 22 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions [without reasoning or rationale]." Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  A review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). See also Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The unfavorable VA opinions, although not perfect, outweigh the favorable VA opinions because they provide a more distinct analysis into why service-connected hypertension does cause or aggravate the Veteran's particular form of cataracts, are not speculative, and provide an analysis.  In short, there is a stronger clinical basis for their conclusions.  

With regard to lay evidence of a secondary relationship between the Veteran's service-connected hypertension disability and his cataracts, lay persons may be competent to speak on matters of medical diagnosis or etiology.  Davidson, 581 F.3d at 1316.  The Veteran is indeed competent to report purported symptoms and the date of onset of his hypertension and cataracts, during and after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  However, the Board finds the Veteran's lay statements with regard to the existence of a secondary relationship are less persuasive than the post-service VA medical opinions of record, that provide concise medical explanations with a discussion of medical treatise evidence on the question of etiology.  The Veteran has not asserted, nor shown, the requisite expertise to opine on such a complicated medical matter that involves a relationship between blood pressure and ocular disease.

Accordingly, the Board concludes that the preponderance of the evidence is against secondary service connection for bilateral cataracts, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral cataracts as secondary to service-connected hypertension is denied.  




____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


